Myrick, J.
Action to recover an alleged indebtedness due from defendant’s testator. Causes of action are separately stated in the complaint. Following these allegations is an allegation of the death of the testator, and of the proceedings in probate. Objection is made that the allegations as to the death and the proceedings in probate are not separately stated in each count. The point is not well taken. The allegations may be considered as referring to either and both of the counts.
The subject of the action was community property ; no such agreement existed between plaintiff and his wife as made the proceeds of her labor her separate property; therefore, the husband was the proper plaintiff. Such being the case, the wife was not incompetent as a witness, under the code.
We think the findings were sustained by the evidence; we see no error. On the contrary, there is no merit in the appeal.
Judgment affirmed.
Sharpstein, J. and Thornton, J., concurred,.